Citation Nr: 1137440	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-28 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for traumatic arthritis of the left knee, assigning a 20 evaluation effective August 14, 2006; and denied service connection for bilateral hearing loss.  In May 2007, the Veteran submitted a notice of disagreement with the denial of service connection for bilateral hearing loss.  He subsequently perfected his appeal in September 2008.  His case is currently under the jurisdiction of the VA RO in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of his claim of entitlement to service connection for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in October 2006 to evaluate his bilateral hearing loss.  The examiner concluded that the Veteran's bilateral hearing loss was not related to service because there is no medical evidence of hearing loss until 1979 and a whispered voice test administered at separation from service ruled out a significant hearing loss at separation.  In support of this conclusion, the examiner indicated that the Veteran received his first hearing aids in 1979 and that he had worked as a machinist for 31 years without hearing protection.  Some of these aspects of the examiner's opinion, however, are contradicted by other evidence in the claims file.  Notably, a 1991 invoice for hearing aids indicates that the Veteran was a "21 year user."  This seems to indicate that the Veteran has used hearing aids since at least 1970.  Additionally, a 1979 cover sheet accompanying an invoice for hearing aids indicates that the Veteran's occupation was carpenter, not machinist.  Further, the examiner failed to comment on the finding of a retracted left ear drum on the Veteran's December 1945 separation examination.  Finally, the Board notes that the lack of a significant hearing loss disability at separation alone is not a sufficient reason to conclude that the Veteran's current hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  In light of these deficiencies, the October 2006 VA examiner's opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for bilateral hearing loss must be remanded for a new VA examination and opinion.

Additionally, the claims file includes a signed Authorization and Consent to Release Information for Southwestern Hearing Center, dated in September 2006.  The RO sent the Veteran a letter in July 2008 indicating that the release was too old and asking him to submit a new one.  The Veteran submitted no new release.  Since this case is being remanded otherwise, the AMC should request a new release from the Veteran.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any treatment records from the Southwestern Hearing Center after obtaining a completed and signed Authorization and Consent to Release Information form from the Veteran.  If the Southwestern Hearing Center requires an updated release, the AMC must request such from the Veteran.

2.  Thereafter, the Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the October 2006 VA examination, all audiograms, the December 1945 separation examination showing a retracted left ear drum, and the Veteran's reports of difficulty understanding conversational speech since service.  That such a review was conducted should be noted in the examination report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

The examiner must state whether it is at least as likely as not that the Veteran's current bilateral hearing loss was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his military service, including noise exposure from loud aircraft.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

